Citation Nr: 0928899	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  05-26 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Louis, Missouri


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for the residuals of colon and rectal cancer.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active service from June 1963 to May 1965.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of March 2003 and November 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record indicates that when the claim was originally 
appealed, there were three issues on appeal.  Those issues 
were as follows:

1.  Whether new and material evidence has 
been presented sufficient to reopen the 
appellant's claim for entitlement to 
service connection for bilateral pes 
planus.

2.  Entitlement to service connection a 
back disability secondary to bilateral 
pes planus.

3.  Entitlement to compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151 
for the residuals of colon and rectal 
cancer.

The Board subsequently issued a decision on the merits of the 
appellant's claim.  That decision was issued in November 
2007.  That decision denied entitlement to service connection 
for a back disability and compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151.  The Board also concluded 
that new and material evidence had not been presented 
sufficient to reopen his claim for entitlement to service 
connection for bilateral pes planus.  The appellant was 
notified of that decision and he appealed to the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court.  

After reviewing the Board's decision, the Court found that 
the appellant had not appealed the Board's decision with 
respect to the issues involving pes planus and the back.  
However, the Court concluded that the remaining issue, that 
involving rectal and colon cancer, should be returned to the 
Board for additional action.  Specifically, the Court agreed 
with the Joint Motion for Partial Remand (submitted by the 
appellant's accredited representative) that pointed out that 
additional information should have been obtained concerning 
"standard of care".  The Court found that the VA should 
have obtained additional medical information as to whether 
the VA provided adequate preventative care to the appellant.  
The Court further hinted that if adequate preventative care 
was not provided, then the appellant might be entitled to 38 
U.S.C.A. § 1151 benefits.  Because this particular point was 
not discussed by the Board or by any medical professional who 
had previously reviewed the appellant's claim, the Court 
determined that the Board's decision on this item should be 
vacated and additional action occur.  

Thus, in keeping with the Court's actions, this claim will be 
remanded to the RO/AMC for the purpose of obtaining 
additional medical information.  

1.  The appellant's claims file should be 
forwarded to a VA medical facility other 
than the Eisenhower VA Medical Center 
(VAMC) located at Leavenworth, Kansas, 
for review by an oncologist and a 
proctologist.  The oncologist and 
proctologist do not need to be located at 
the same VAMC.  

The examiners should be asked to provide 
an opinion, based on the medical 
documentation in the file, as to whether 
the VA provided adequate preventative 
care to the appellant.

The complete rationale for all opinions 
expressed must be provided and the 
examiners should discuss any contrary 
opinions, including that of the 
appellant.

The claims folder and this Remand must be 
made available to the examiners for 
review prior to the examination.  The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
If these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiners in their reports.  It is 
requested that the results of the review 
be typed and included in the claims 
folder for review.

2.  Thereafter, the RO must schedule the 
appellant for an examination by an 
appropriate specialist, who, if possible, 
has not previously been involved in the 
appellant's care, for an opinion as to 
the nature and extent of any "additional 
disability" that may be classified as 
the residuals of colon and rectal cancer.  
The examination report should include a 
detailed account of all manifestations of 
relevant pathology found.  The claims 
file with associated treatment records 
and this remand must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and 
he/she should so indicate in the report.  
All necessary studies and/or tests for an 
accurate assessment should be conducted.

The specialist is requested to review all 
pertinent government and private medical 
treatment and examination records in the 
appellant's claims file, and after a 
thorough clinical examination, offer an 
opinion as to whether the appellant now 
experiences any additional disability as 
a result of VA medical treatment/surgery.  
If the examiner determines that VA 
treatment/surgery caused an additional 
disability, then the examiner should 
offer opinions on whether the evidence 
shows an event not reasonably foreseeable 
possibly caused the additional disability 
and whether there was fault on VA's part.

The regulations require a showing not 
only that the VA treatment in question 
resulted in additional disability but 
also that the proximate cause of the 
additional disability was carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on VA's part in furnishing the medical or 
surgical treatment, or that the proximate 
cause of additional disability was an 
event which was not reasonably 
foreseeable.  Additional disability may 
be viewed as occurring "as a result of" 
the VA treatment only if a physician 
exercising the degree of skill and care 
ordinarily required of the medical 
profession reasonably should have 
diagnosed the condition and rendered 
treatment, which probably would have 
avoided the resulting disability.  
Compensation is not paid for the 
continuance or natural progress of 
diseases or injuries for which the 
treatment was authorized.  The additional 
disability must actually result from VA 
medical treatment, and not be merely 
coincidental therewith.

The examiner should clearly outline the 
rationale for any opinion expressed.  If 
further testing or examination by other 
specialists is determined to be 
warranted, such testing or examination is 
to be accomplished.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

3.  Following completion of the 
foregoing, the RO/AMC must review the 
examination report and the case review 
and ensure that the above requested 
development actions has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report requested by this Remand.  If the 
reports do not provide comments to the 
items noted above, the RO/AMC must return 
the report to the VAMC for corrective 
action.  38 C.F.R. § 4.2 (2008); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should re-adjudicate the issue on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and the accredited representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




